COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-09-357-CV
 




ROGER K. PARSONS,
INDIVIDUALLY      
AND AS THE INDEPENDENT 
ADMINISTRATOR FOR THE ESTATE 
OF ESTHER ANN KARTSOTIS PARSONS



                       APPELLANT




                                                   V.
 




ROBERT M. GREENBERG; LEGAL SERVICES P.C., ROBERT
M. GREENBERG, ATTORNEY; ROBERT E. MOTSENBOCKER; SHAFER, DAVIS, O'LEARY &
STOKER, INC. F/K/A SHAFER, DAVIS, MCCOLLUM, ASHLEY, O'LEARY & STOKER, INC.;
LISA A. BLUE BARON, AS EXECUTRIX OF THE ESTATE OF FREDERICK M. BARON; BARON
& BUDD, P.C.; E.I. DU PONT DE NEMOURS AND COMPANY; CONOCOPHILLIPS F/K/A
CONOCO, INC.; RONALD WINDLE TURLEY; AND LAW OFFICES OF WINDLE TURLEY, P.C.,
A/K/A TURLEY LAW FIRM, P.C.



                          APPELLEES




                                               ----------
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT




                                               ----------
We have
considered appellant=s AMotion
To Dismiss The Appeal For Want Of Jurisdiction.@
We
received appellant=s pro se notice of appeal on
October 12, 2009.  On October 21, 2009,
we sent a letter to appellant stating that the court may not have jurisdiction
over appellant=s appeal from the trial court=s AOrder
Denying Motion To Disqualify@ because
the order did not appear to be an appealable interlocutory order.  On November 23, 2009, we received appellant=s motion
to retain the appeal on the docket, granted the motion, and gave the parties
until January 5, 2010, to furnish this court with a signed copy of the final
order that appellant seeks to appeal.  On
February 2, 2010, we received a copy of the trial court=s
January 25, 2010 final judgment, and we sent a letter to all parties stating
that the court has jurisdiction over appellant=s
appeal.
Appellant
has now filed a motion to dismiss, arguing that the case should be dismissed
because no final, appealable order was furnished to this court by the January 5,
2010 deadline.  Because appellant is
requesting that we dismiss his appeal, we grant the motion and dismiss the
appeal without prejudice.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).




Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  April 1, 2010




[1]See Tex. R. App. P. 47.4.